Citation Nr: 1025310	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected degenerative joint disease (DJD) of the lumbar 
spine (previously rated as mechanical low back pain with 
traumatic arthritis of the thoracic and lumbar spine). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to August 
1949 and from October 1949 to January 1953.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the RO 
that awarded a 40 percent evaluation for the service-connected 
DJD of the lumbar spine effective in June 2005.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court), found that in a claim for an 
increased disability rating, the claimaint will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  Thus, the Veteran's claim remains in appellate status. 

The matter was previously before the Board in December 2007, 
wherein the 40 percent rating assigned for the service-connected 
DJD of the lumbar spine was upheld.  The Veteran appealed the 
denial of his claim to the Court.  

Pursuant to Joint Motion for Remand, the Court vacated the 
December 2007 decision and remanded the case to the Board in 
August 2008.  Thereafter, the Board remanded the claim to the RO 
in January 2009 for further development and adjudication in 
accordance with the Court's August 2008 Order.  The matter has 
been returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected DJD of the lumbar spine is not shown to 
be productive of: incapacitating episodes of intervertebral disc 
syndrome for VA compensation purposes; neither unfavorable 
ankylosis of the entire thoracolumbar spine nor unfavorable 
ankylosis of the entire spine is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 
percent for the service-connected DJD of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5235-5243 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claim in correspondence sent to the Veteran in July 
2005, April 2007, June 2007, October 2007, July 2008 and February 
2009.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim (that his service-connected DJD of the lumbar spine had 
increased in severity) and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  

As noted in the Introduction, the Court vacated the Board's 
December 2007 decision in August 2008.  The Court cited the 
Board's failure to discuss and apply the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), i.e.  setting 
forth the specific rating criteria from no percent to 100 percent 
for evaluating diseases and injuries of the spine and 
neurological conditions.  

Recently, the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009), concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific."  
The Federal Circuit similarly, found that "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  

Thus, the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to notify 
a veteran of alternative diagnostic codes or potential "daily 
life" evidence, the decision was vacated.  

The Veteran is aware of the evidence necessary to substantiate 
the claim for a higher evaluation as the specific criteria were 
set forth in the February 2009 letter.  The Veteran maintains 
that a total rating is warranted based on symptoms to include, 
but not limited to, decreased range of motion and pain.  Thus, no 
further analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA treatment 
records, a lay statement, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not been 
obtained.

Efforts to obtain records from the Social Security Administration 
resulted in a negative response.  They indicated in April 2007 
that the Veteran's records had been destroyed.  See Formal 
Finding on the Unavailability of Records dated in April 2007.  
Any further efforts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2).

Finally, the Board notes the Veteran indicated in April 2010 that 
he had additional evidence to submit in support of his claim.  He 
asked VA to wait 30 days prior to returning his claim to the 
Board.  The Veteran failed to submit any additional evidence.  

The Court has held that the duty to assist is by no means a one-
way street, and a Veteran's obligation to provide certain facts, 
in this case by submission of additional evidence or the 
information necessary to obtain such evidence, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1), (2).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for a low back 
disorder by the Board in a July 1990 decision.  The RO 
implemented the award in a September 1990 rating decision and 
assigned ratings as follows for mechanical low back pain with 
traumatic arthritis of the thoracic and lumbar spine: no percent 
from January 1953; 10 percent from June 1980; and 20 percent from 
August 1990.  

The Veteran filed the current increased rating claim in June 
2005.  In a November 2005 rating decision, the RO awarded an 
increased 40 percent rating from June 2005 and reclassified the 
disability as DJD of the lumbar spine.  The Veteran disagreed 
with the assigned rating and initiated the instant appeal.  AB, 
supra.

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim for increase in June 2005.  Thus, 
only the regulations effective September 26, 2003, apply to this 
claim.

The Veteran's DJD of the lumbar spine has been assigned a 40 
percent rating under  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under this code section, lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, is assigned a 40 percent for a back disability 
manifested by the following criteria: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a .  A 50 
percent is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent is assigned for 
unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.  These include 
incapacitating episodes and neurological problems.  At no time 
has there been evidence of incapacitating episodes of 
intervertebral disc syndrome as defined by the statute to warrant 
a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  However, in a 
separate rating decision dated in May 2007, the RO awarded 
service connection for peripheral neuropathy of the bilateral 
extremities and assigned a no percent rating effective in June 
2005.  The Veteran did not file a notice of disagreement with the 
initial noncompensable rating assigned and the decision became 
final.  38 C.F.R. § 20.302(a).  

Thus, the issue of entitlement to a compensable rating for 
peripheral neuropathy of the bilateral extremities is not in 
appellate status and will not be addressed any further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

Therefore, the Board shall consider the Veteran's service-
connected disability under the orthopedic diagnostic codes (under 
the General Rating Formula For Diseases and Injuries of the 
Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 40 percent is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra.   

In this regard,  upon VA examination in August 2005, the Veteran 
was status post surgery for bilateral leg cellulitis.  The 
Veteran complained of low back pain.  He denied any lower 
extremity radicular symptoms.  There were no erectile dysfunction 
and bowel or bladder problems related to his back.  Back pain was 
said not to be incapacitating and functional impairment related 
only to lifting, prolonged standing or walking more than a few 
minutes without assistive device.  

The Veteran had 20 degrees of flexion kyphosis, which could be 
flexed to 40 degrees.  The Veteran was not able to extend his 
back to 0 degrees, but had right and left lateral movement to 10 
degrees, as well as right and left lateral rotation to 10 
degrees.  Pain was considered the major functional impact.  

The Veteran reported having limitation of motion based on a 
flare-up; however, the examiner could not determine any 
additional limitation without resorting to speculation.  

At this juncture, the Board would note that the Veteran's DJD of 
the lumbar spine clearly worsened as of the November 2005 VA 
examination; however, this objective worsening was the basis for 
the increase from 20 percent to 40 percent.  Even with pain 
considered to be the major functional impact, there was no 
evidence of ankylosis to warrant a rating in excess of 40 percent 
at that time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 
8  Vet. App. at 206-7.

The VA outpatient treatment records dated between 2004 and 2007 
show no treatment for the Veteran's back disability.  In fact, in 
June 2005 the Veteran denied any back pain.  

Upon VA examination in April 2007, there was no radiation of pain 
on movement or muscle spasm.  There was palpable tenderness of 
the entire lumbar spine.  Straight leg testing was negative in 
the supine and sitting positions.  There was no ankylosis or 
deformity.  

Significantly, the range of motion testing revealed 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of right and left 
lateral flexion, and 30 degrees of right and left lateral 
rotation.  

After repetitive testing, range of motion of the lumbar spine was 
not further limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  Additional limitation was zero degrees.  Upon 
examination, the entire spine was without sign of scoliosis, 
abnormal lordosis or kyphosis.  There was no evidence of 
intervertebral disc syndrome or specific spinal nerve root 
involvement.  

The results of this examination actually showed improvement in 
the Veteran's back disability and clearly did not warrant a 
rating in excess of 40 percent.  Significantly, VA must be 
concerned that these improve findings are reflective of sustained 
improvement under the ordinary conditions of life.  Functional 
loss due to flare-ups and pain must also be considered, but a 
higher rating was not warranted as additional limitation was 0 
degrees and there was no evidence of fatigability, 
incoordination, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8  Vet. App. at 206-7. 

Upon VA examination in November 2008, the Veteran endorsed 
subjective complaints of stiffness, weakness and numbness.  He 
denied any bowel or bladder complaints.  Pain was said to be 
chronic.  The Veteran's posture was within normal limits.  There 
was no  radiating pain on movement or muscle spasm.  There was 
tenderness.  There was no ankylosis of the lumbar spine.  

The range of motion testing revealed 30 degrees of flexion, 10 
degrees of extension, 15 degrees of right and left lateral 
flexion, and 15 degrees of right and left lateral rotation.  
Joint function was said to be additionally limited on repetitive 
use by pain, fatigue, weakness, lack of endurance and pain; 
however, the additional limitation on joint function was zero 
degrees.  There was no incoordination.  There were no signs of 
intervertebral disc syndrome.  

While the results of this examination show a worsening of 
symptoms from April 2007, the range of motion was still greater 
than it was found to be in November 2005.   

In light of the Veteran's credible complaints of pain experienced 
in his lumbar spine, functional loss due to flare-ups, pain, 
fatigability, pain on movement, and weakness, were considered; 
however, additional limitation on joint function was 0 degrees.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  
There was no evidence of incoordination.  Finally, there was no 
finding of ankylosis.  

In sum, a rating for the DJD of the lumbar spine in excess of 40 
percent, to include "staged" ratings, is not warranted as the 
evidence does not show symptomatology consistent with 
incapacitating episodes of intervertebral disc syndrome as 
defined by the statue, unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire spine 
throughout the entire appellate period.  38 C.F.R. § 4.71a; See 
Hart, supra.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the Veteran's DJD of the lumbar spine has not 
caused frequent periods of hospitalization.  There has been no 
objective evidence, nor any arguments to the effect, that this 
disability alone caused marked interference with employment.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected DJD of the lumbar spine reasonably 
describes his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased evaluation in excess of 40 percent for the service-
connected DJD of the lumbar spine is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


